 Case 1:19-cr-00286-AMD Document 12 Filed 07/29/19 Page 1 of 1 PageID #: 87




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                        )
                                                 )
                          Plaintiff,             )
                                                 )
                    v.                           )   No. 19 CR 00286
                                                 )
ROBERT KELLY,                                    )
                                                 )
                            Defendant.           )


                                PRO HAC VICE APPEARANCE


      The undersigned, as attorney, enters his appearance on behalf of the Defendant,

ROBERT S. KELLY.



                                                 s/Steven A. Greenberg
                                                 STEVEN A. GREENBERG




STEVEN A. GREENBERG
GREENBERG TRIAL LAWYERS
53 W. JACKSON, SUITE 1260
CHICAGO, ILLINOIS 60604
(312) 879-9500
IL. BAR NO. 6193478
